 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bradley Corwin Binkley,                         No. CV-18-08243-PCT-MTL
10                 Petitioner,                       ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15          Before the Court is Bradley Binkley’s Petition for Writ of Habeas Corpus. (Doc.
16   1.) The Court has reviewed the Petition, Response to the Petition (Doc. 9), Reply to the
17   Response (Doc. 10), Report and Recommendation (“R&R”) (Doc. 13), Objection to the
18   R&R (Doc. 21), and Response to the Objection (Doc. 18). The Court will overrule the
19   Objection and adopt the recommendation to dismiss the Petition.
20   I.     BACKGROUND
21          A jury convicted Petitioner for luring a minor for sexual exploitation and
22   tampering with evidence. (Doc. 9-1 at 5.) The Arizona Court of Appeals affirmed.
23   (Doc. 9-2 at 15.) Petitioner sought discretionary review by the Arizona Supreme Court,
24   which was denied. During a subsequent state post-conviction relief process, he presented
25   two issues to the Arizona Court of Appeals: that Petitioner was sentenced under a facially
26   overbroad statute and that his convictions violated the Arizona and federal double
27   jeopardy clauses. State v. Binkley, No. 2 CA-CR 2017-0072-PR, 2017 WL 1193699, at
28   *1 (Ariz. Ct. App. 2017). The Court of Appeals granted review and denied relief. Id. at
 1   *2. On September 12, 2017, the Arizona Supreme Court denied Petitioner’s request for
 2   review. (Doc. 9-2 at 122.)
 3          Petitioner mailed his Petition for Writ of Habeas Corpus to this Court on
 4   September 27, 2018. (Doc. 1.) He asserted five grounds for relief: (1) facial overbreadth
 5   of the statute which defines luring a minor for exploitation; (2) lack of jurisdiction in the
 6   county where he was tried; (3) violation of the U.S. Constitution’s Double Jeopardy
 7   Clause; (4) prosecutorial vindictiveness in his post-conviction proceedings; and (5) the
 8   statute authorizing lifetime probation is overbroad and violates due process. (Id.)
 9   II.    LEGAL ANALYSIS
10          A.     Legal Standard on Petition for Writ of Habeas Corpus
11          “When a federal district court reviews a state prisoner’s habeas corpus petition
12   pursuant to 28 U.S.C. § 2254, it must decide whether the petitioner is ‘in custody in
13   violation of the Constitution or laws or treaties of the United States.’” Coleman v.
14   Thompson, 501 U.S. 722, 730 (1991) (quoting 28 U.S.C. § 2254). Habeas petitions are
15   governed by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). 28
16   U.S.C. § 2244. AEDPA provides a one-year statute of limitations concerning habeas
17   petitions. 28 U.S.C. § 2244(d)(1). That period runs from the latest of:
18                 (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
19
                   seeking such review;
20                 (B) the date on which the impediment to filing an application
21                 created by State action in violation of the Constitution or laws
                   of the United States is removed, if the applicant was
22                 prevented from filing by such State action;
23                 (C) the date on which the constitutional right asserted was
                   initially recognized by the Supreme Court, if the right has
24                 been newly recognized by the Supreme Court and made
25                 retroactively applicable to cases on collateral review; or
                   (D) the date on which the factual predicate of the claim or
26
                   claims presented could have been discovered through the
27                 exercise of due diligence.
28                 (2) The time during which a properly filed application for
                   State post-conviction or other collateral review with respect


                                                 -2-
 1                 to the pertinent judgment or claim is pending shall not be
 2                 counted toward any period of limitation under this subsection.

 3   28 U.S.C. § 2244(d)(1), (d)(2).
 4          This Court reviews de novo those portions of the Magistrate Judge’s report subject
 5   to an objection. 28 U.S.C. § 636(b)(1)(C). The Court “may accept, reject, or modify, in
 6   whole or in part, the findings or recommendations made by the magistrate judge.” Id.
 7   District courts are not required to review “any issue that is not the subject of an
 8   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
 9          B.     Petitioner’s Objections
10          The R&R found that ADEPA’s one-year statute of limitations ended on September
11   12, 2018, one year after the Arizona Supreme Court denied review of the post-conviction
12   proceedings. (Doc. 13 at 5.) Further, it found that none of the criteria for equitable tolling
13   applied.    (Id. at 5-7.) Additionally, the R&R found that all claims were either
14   procedurally defaulted or non-exhausted. (Doc. 13 at 8-9.) The R&R found that none of
15   the exceptions allowing a habeas court to hear a procedurally defaulted claim apply.
16   (Doc. 13 at 10.)
17          In his Objection, Petitioner argues that his post-conviction relief proceedings were
18   his first opportunity to raise ineffective assistance of counsel claims, thus making it an of-
19   right proceeding. (Doc. 21 at 13.) As a result, Petitioner argues, he had the right to seek
20   certiorari from the United States Supreme Court, tolling the statute of limitations beyond
21   the September 2017 statute of limitations deadline calculated in the R&R. (Id.) He also
22   alleges that Arizona Department of Corrections facilities “do not have law libraries,” thus
23   providing a basis for equitable tolling. (Id. at 20.) Finally, he alleges that any procedural
24   default would be excused under Martinez v. Ryan, which holds that “inadequate
25   assistance of counsel at initial-review collateral proceedings may establish cause for a
26   prisoner’s procedural default of a claim of ineffective assistance at trial.” Martinez v.
27   Ryan, 566 U.S. 1, 9 (2012). (Doc. 21 at 21.)
28          Petitioner’s state court post-conviction proceedings were collateral rather than


                                                 -3-
 1   direct, of-right review because he was convicted by a jury.      See Ariz. R. Crim. P. 32.1
 2   (“A defendant who plead guilty or no contest . . . may file an of-right notice of post-
 3   conviction relief.”). Thus, the time for Petitioner to seek certiorari did not fall within the
 4   scope of 28 U.S.C. § 2244(d)(1)(A)’s tolling provision. The Court finds that the R&R
 5   correctly calculated the statute of limitations. Petitioner’s claim that Arizona prisons do
 6   not have law libraries is dubious, especially in light of his detailed statutory and
 7   constitutional interpretation arguments with case citations. His cursory assertion does not
 8   meet his “heavy burden to show that [he] is entitled to equitable tolling. . . .” See Rudin
 9   v. Myles, 781 F.3d 1043, 1055 (9th Cir. 2014). Finally, Martinez v. Ryan does not apply
10   as Petitioner suggests in his Objection. Martinez allows a habeas court to hear certain
11   ineffective assistance of counsel claims that would otherwise be procedurally defaulted.
12   Martinez, 566 U.S. at 9.        While Petitioner does attribute his procedural default to
13   attorneys, none of the claims before this Court are ineffective assistance of counsel
14   claims. Therefore, Martinez does not apply. The Court overrules the Objection and
15   adopts the R&R.
16          C.        Certificate of Appealability
17          The R&R finds that because Petitioner has not made a substantial showing that a
18   state court denied a constitutional right, the Court should deny a certificate of
19   appealability. (Doc. 13 at 12.) The Objection requests a certificate of appealability
20   without making a sufficient supporting argument. (Doc. 21 at 22.) This Court finds that
21   jurists of reason would not “find it debatable whether the Petition states a valid claim of
22   the denial of a constitutional right . . . [or that] the district court is correct in its
23   procedural ruling” that the claims are time-barred and procedurally defaulted. See Slack
24   v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, the Court will deny the certificate of
25   appealability.
26   III.   CONCLUSION
27          Accordingly,
28          IT IS ORDERED adopting the Report and Recommendation. (Doc. 13.)


                                                 -4-
 1          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus
 2   (Doc. 1) and dismissing it with prejudice.
 3          IT IS FURTHER ORDERED denying Petitioner’s request for a Certificate of
 4   Appealability. (Doc. 21 at 22.)
 5          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment.
 6          Dated this 18th day of March, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
